PER Curiam.
Plaintiff’s motion that the court “set aside the verdict as being against the greater weight of the evidence, and for a new trial,” was addressed to the court’s discretion; and plaintiff’s assignment of error No. 1, directed to the denial of said motion, is untenable.
Plaintiff’s assignment of error No. 2, based on her exception to the signing of the judgment, is formal.
When the charge is considered contextually, the portions thereof *337to which plaintiff’s assignments of error Nos. 3, 4, 5, 6, 7, 8 and 9 are directed do not disclose prejudicial error. It is noted: Pertinent to the contributory negligence issue, the conflict in the evidence related to whether plaintiff did or did not give a signal of her intention to make a left turn, not to the sufficiency or insufficiency of such signal.
Plaintiff’s assignment of error No. 10 is to the court’s failure “to charge the law and explain the evidence required under General Statutes 1-180.” This assignment is broadside and untenable. S. v. Corl, 250 N.C. 262, 265, 108 S.E. 2d 613, and cases cited; Strong, N. C. Index, Vol. 1, Appeal and Error § 24.
Upon conflicting evidence, the case was properly submitted for jury determination; and it appears “that the law of the case was presented to the jury in such manner as to leave no reasonable cause to believe that it was misled or misinformed in respect thereto.” Vincent v. Woody, 238 N.C. 118, 121, 76 S.E. 2d 356.
No error.